Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Reasons for Allowance
Claims 1-11 are allowed. 
Independent claim 1 is allowed because the prior art does not teach or suggest an optical fiber comprising: a core comprising silica co-doped with a wt% of nitrogen and a wt% of chlorine that is greater than the wt% of nitrogen, the core having a relative refractive index Acore and a radius rcore; and an outer cladding surrounding the core; in combination with the other recited limitations in the claim. 
Claims 2-11 are allowable as dependent upon claim 1.
Claims 12-20 are allowed. 
Independent claim 12 is allowed because the prior art does not teach or suggest an optical fiber  comprising: a core comprising silica co-doped with from about 0.30 wt% to about 0.60 wt% nitrogen and from about 0.8 wt% to about 2 wt% chlorine, the core having a relative refractive index Acore in a range of from about 0.15% to about 0.45%; a cladding; in combination with the other recited limitations in the claim. 
Claims 13-20 are allowable as dependent upon claim 12.
Prior art reference O.V. Butov et al. (Refractive index dispersion of doped silica for fiber optics, Optics Communications 213 (2002) 301–308; “Butov”) is the closest prior art of record in this application. However, Butov fails to disclose cladding and concentration limitations recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883